HENRIOD, Justice.
Appeal from a burglary conviction. Only point urged on appeal was insufficiency of evidence to support the verdict. Affirmed. *93Evidence was adduced that an appliance company owner locked his store after dark, about 8:00 p. m., and left. At 9:30 a special officer noticed a broken window and saw defendant alongside the wall nearby, holding a phonograph left in the building and belonging to the dealer. The officer also saw a brown cotton glove near where defendant had been standing. Sawdust similar to that on a table near the window inside the building, was found on the glove. A similar glove was found in defendant’s pocket after the arrest. Defendant said that two other people had agreed to give him the phonograph if he would stand watch while they went for a hacksaw to remove a lock on the door, so as to get other personal property in the building. He said he agreed to do all this to satisfy the request of a Salt Lake City police officer in aid of apprehending offenders, on the occasion of defendant’s questioning when he had been picked up previously on suspicion of burglary. The officer categorically denied all this.
It would serve no useful purpose to cite authorities here, since, on the facts, the jury well could have found beyond a reasonable doubt, and did so find, that defendant was guilty.
WADE, C. J., and McDONOUGH,' CALLISTER and CROCKETT, JJ., concur.